Saturday, March 16th, 1816, the president pronounced the court’s opinion:
The court, considering the papers referred to in the endorsement of the chancellor of the 20lh of August, 1813, as a pari of the record, and it appearing by the proofs therein that the slaves, on which the execution of the appellees Halliday and Hinton was levied, are a part of those devised by Edward Davis to his daughter Martha E. Davis; and further that they had been duly allotted to her, among others, as a legacy, by Hard-army Manson, the executor of the said Edward Davis, and had been hired out by the said Manson, as her guardian, for the benefit of the said Martha E, Davis, is of opinion that the said order, dissolving the injunction awarded by one of the judges of this court with the assent of three other judges, is erroneous. Therefore it is decreed and ordered that the same be reversed, with costs; and that the cause be remanded to the said court of *108chancery, in order that an account may be taken, before one of the commissioners of that court, of the administration de bonis non of the estate of the said Edward Davis by William Scott, one of the appellants, in right of his wife Mary, the other appellant, to whom administration of the estate of the said Edward Davis, with the will annexed was granted, previous to their marriage; and that, if it shall appear, on the report thereof, to be made by the said commissioner, that assets of the said Edward Davis remain in the hands of the said appellants sufficient to satisfy and discharge the execution of the appellees Haliiday and Hinton, the appellants be decreed to pay the amount thereof out of the said assets; but if it shall appear by the said report that the said assets are insufficient to discharge tjie said execution, or any part thereof, then, and in that case, the deficiency tQ be made up out of the residue of the estate of the said Edward Davis, having regard to the rights of the several legatees under his will,.